internal_revenue_service number release date index number --------------------------- ----------------------------------------------------- ----------------------------------- ---------------------------------- department of the treasury washington dc person to contact ----------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - plr-110004-03 date nov legend x z state a state b h ----------------------------- ----------------------- ------------------------------- -------- ------------- --------------------------------- ------------------------- ------------------------ --------------------------- ---------------------------- d1 d2 d3 a dear ----------------- correspondence written on behalf of x requesting a ruling under '1362 f of the internal_revenue_code for inadvertent termination of s_corporation_election and an this letter responds to the letter dated date and related ---- extension of time under '301 and '301 of the procedure and administration regulations to file an entity classification election under sec_301_7701-3 facts the information submitted discloses that x was incorporated originally under the laws of state a h was the initial sole shareholder of x x elected to be treated as an s_corporation for federal tax purposes effective d1 subsequently h organized z as a limited_liability_company under the laws of state a h transferred a percent of the shares of x in exchange for all of the membership interest of z z was treated as a disregarded_entity separate from x for federal tax purposes on d2 x converted to a limited_partnership under the laws of state a with z as the general_partner and h as the limited_partner in connection with the conversion x made an election by filing form_8832 entity classification election to be treated as an association_taxable_as_a_corporation for federal tax purposes effective d2 following the conversion on d3 a holding corporation was incorporated under the laws of state b h was the sole shareholder of the holding corporation h transferred to the holding corporation all of the membership interests in z and the state a limited_partnership as a result for state law purposes x was a tiered_structure with a state b corporation holding interests in a state a limited_liability_company with which it owned a state a limited_partnership further x claims that it made a timely election by filing form_8832 to treat the state a limited_partnership as a disregarded_entity for federal tax purposes effective d3 if timely received the election would have permitted x’s existence for federal tax purposes to continue through the state b holding corporation however the service_center has no record of having received the election in addition x claims that the conversion on d2 may have created a second class of stock terminating x s s_corporation_election law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation that has more than one class of stock does not qualify as a small_business_corporation sec_1362 provides that an election under '1362 a shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of the cessation '1362 d b sec_1362 in relevant part provides that if an election under '1362 a by any corporation was terminated under '1362 d the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to '1362 f agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain '1362 f as follows if the internal_revenue_service determines that a corporation s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period in granting waivers so the committee intends that the internal_revenue_service be reasonable that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequence of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that the taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under '301 b or an eligible_entity can elect its classification for federal tax purposes elections are necessary only when an eligible_entity does not want to be classified under the default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides that unless a domestic eligible_entity elects otherwise the entity is disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under '301 b by filing form_8832 entity classification election with the appropriate service_center under '301 c iii this election will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified the date specified on form_8832 cannot be more than days prior to the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the internal_revenue_bulletin will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner conclusion based solely on the facts submitted and representations made we conclude that if the conversion from a state a corporation to a state a limited_partnership on d2 created a second class of stock for x and thereby terminated the s election the termination constituted an ainadvertent termination within the meaning of '1362 f x will be treated as continuing to be an s_corporation from d2 to d3 and thereafter provided that x’s s election is not otherwise terminated under '1362 d and the shareholder of x treats x as an s_corporation during this period further x has satisfied the requirements of and and therefore it is granted an extension of time of sixty days from the date of this letter to file a new form_8832 to elect to treat its wholly owned state law limited_partnership as a disregarded_entity separate from x effective d3 with the appropriate service_center a copy of this letter should be attached to the election a copy is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code specifically no opinion is expressed concerning whether x is a valid s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being mailed to your authorized representatives s heather c maloy sincerely enclosures heather c maloy associate chief_counsel passthroughs and special industries copy of this letter copy for ' purposes cc -
